Citation Nr: 1533201	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-29 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (BLEs), to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968 with service in the Republic of Vietnam from May 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded the claim in March 2015.

In January 2015, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, before the undersigned.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In an April 2015 rating decision, the Appeals Management Center (AMC) granted service connection for right upper extremity peripheral neuropathy and left upper extremity peripheral neuropathy.  These grants of service connection are considered to be full grants of the benefits on appeal for these claims.  The bilateral upper extremity claims are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDING OF FACT

The Veteran's currently diagnosed peripheral neuropathy of the bilateral lower extremities is likely the result of his active service.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral lower extremities was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A review of the Veteran's post-service treatment records reflects that he has been diagnosed with peripheral neuropathy of the bilateral lower extremities.  Although his service treatment records are negative for any complaints of neuropathy or lower extremity symptoms, it is presumed that he was exposed to herbicide agents during his service in Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014) (a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.").  As such, the first and second elements of Shedden/Caluza are met for this claim.

The Veteran testified at his January 2015 Board hearing that his bilateral foot numbness and pain began in service.  He repeated this to the April 2015 VA examiner who concluded, based in part on this assertion, that his lower extremity peripheral neuropathy began in service and that his current peripheral neuropathy of the bilateral lower extremities was at least as not related to his service.  Although he noted some additional contributing factors, including a lumbar spine disability, he was not able to rule out the Veteran's service and herbicide exposure as a cause.  There is also no competent opinion that refutes this positive opinion. 

As such, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current peripheral neuropathy of the bilateral lower extremities is related to his military service, including his presumed in-service herbicide exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


